 GALLOWAY MANUFACTURING CORPORATION405GallowayManufacturing CorporationandOlgaHernandez,Robert Chacon,Richardo E. Gonzalez,Paul H. Maine,Salva-toreProtano,Nelson Shoemaker,GilbertMartinez, andAlfredo Collazo,Jr. andTeamsters, Chauffeurs and HelpersLocal Union No. 79, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.CasesNos. MO-CA-2-125-1, 12-CA-2125-2,12-CA-2125-3,12-CA-2125-1,12-CA-2125-5, 12-CA-2125-6, 12-CA-2125-7, 12-CA-2125-8, and12-CA-2162.March 20, 1962DECISION AND ORDERUpon charges duly filed, the General Counsel of the National LaborRelations Board, by the Regional Director for the Twelfth Region,issued an amended complaint dated October 19, 1961, consolidatingthe above-styled cases and alleging that Galloway ManufacturingCorporation, herein called the Respondent, had engaged in and wasengaging in unfair labor practices within the meaning of Section8(a) (1), (3), and (5) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of the charges, amendedcomplaint, and notice of hearing before a Trial Examiner wereduly served upon the Respondent and the Charging Parties.With respect to the unfair labor practices, the amended complaintalleges, in substance, that Respondent on and after September 15,1961, interrogated, threatened, and coerced its employees in violationof Section 8(a) (1) of the Act, and discriminatorily discharged cer-tain named employees in violation of Section 8(a) (1) and (3). Itfurther alleges that on and after September 18, 1961, Respondent re-fused to bargain in an appropriate unit with Teamsters, Chauffeursand Helpers Local Union No. 79, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, here-in called the Union or Local 79, in violation of Section 8 (a) (5).Respondent's answer, filed October 23, 1961, admits the jurisdic-tional allegations of the complaint, but denies that Respondent hascommitted the alleged unfair labor practices.A hearing was held before Trial Examiner James A. Shaw onNovember 20 and 21, 1961.Due to the illness of the court reporter,the record for November 21 could not be transcribed, and the partieshave entered into a stipulation with respect to the hearing on thatdate.On December 20, 1961, the parties filed a joint motion, waivingthe issuance of anIntermediate Report and requesting that the pro-ceeding be transferred directly to the Board.The motion further136 NLRB No. 37. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovided that the charges, complaint and amended complaint, Re-spondent's answersthereto, and the transcript of November 20, to-gether with the aforesaidstipulation, shall constitute the entire recordin these cases.The jointmotion wasgranted by the TrialExamineron December 27, 1961, and on January 2, 1962, the Board approvedthe parties' stipulation and transferred these cases directly to theBoard.A brief has been filed by Respondent, and the GeneralCounsel has submitted a short statement in support of his position.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers in con-nection with these cases to a three-member panel [Chairman Mc-Culloch and Members Rodgers and Fanning].The Board has considered the parties' stipulation, Respondent'sbrief and the General Counsel's statement of position, and the entirerecord in these cases, and hereby makes the following :FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent, a Florida corporation with operations in Tampa,Florida, is engaged in the business of manufacturing furniture.Dur-ing the 12-month period immediately preceding the issuance of theamended complaint, Respondent purchased directly from points out-side the State of Florida materials and supplies valued in excess of$50,000.Respondent admits, and we find, that it is engaged in commercewithin the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs and Helpers Local Union No. 79, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, is a labor organization as defined in Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. Independent violations of Section 8(a) (1)The complaint, as amended, alleges that Respondent committed thefollowing independent violations of Section 8(a) (1) :1.On or about September 15, 1961, Foreman Mario de la Paz in-formed employees that Respondent knew they were attempting toorganize a union and would close the plant before it would have aunion.2.On or about September 18, 1961, Mario de la Paz interrogatedemployees concerning their membership in and activities on behalfof Local 79. GALLOWAY MANUFACTURING CORPORATION4073.On or about September 18, 1961, Mario de la Paz threatened em-ployees with discharge or other economic reprisals if they became orremained members of Local 79, or gave any assistance or support to it.4.On or about September 15, 1961, Supervisor Pete Howell in-formed employees that Respondent would close the plant before itwould have a union.5.On or about September 15, 1961, Foreman Sergio de la Paz in-formed an employee that another employee had been discharged be-cause of her membership in and activities on behalf of Local 79.6.On or about September 18, 1961, foremen of the Respondent, in-cluding Mario de la Paz, Henry Jenson, and Pete Howell, informedemployees that President Ralph Galloway had, that day, told his fore-men, in substance, that he would close the plant rather than have aunion.7.On and after October 1, 1961, Plant Superintendent James Hornesought to induce and induced employees to hold a meeting on companytime for the purpose of soliciting execution of statements to the effectthat employees were coerced into signing union authorization cards.8.On or about November 9, 1961, Supervisors James Horne andLouis Russo interrogated employees concerning their activities onbehalf of and attitudes toward Local 79.In its answer to the amended complaint, and in its subsequent stipu-lation, Respondent admitted that Ralph Galloway, Sergio de la Paz,Mario de la Paz, James (John) Horne, Pete Howell, Henry Jenson,and Louis Russo were its agents, and were and are supervisors withinthe meaning of Section 2 (11) of the Act. Further, in the parties'stipulation, Respondent admitted that it had engaged in the conductset forth above.Accordingly, we find that Respondent has engaged in the foregoingacts, which we find interfered with, restrained, and coerced employeesin the exercise of their Section 7 rights.We conclude that Respond-ent has committed the independent violations of Section 8 (a) (1) al-leged in the amended complaint.B. Violations of Section 8(a) (3)The complaint alleges, and Respondent by stipulation has admitted,that it discharged or laid off the following employees on the datesgiven i because of their membership in, and activities on behalf of,Local 79:Olga Hernandez_________________________ September 18, 1961Robert Chacon__________________________ September' 19, 1961Richardo E. Gonzalez____________________ September 19, 1961Paul H. Maine__________________________ September 19, 1961Salvatore Protano_______________________ September 19, 19611The dates with respect to Martinez and Collazo appear as amended in the stipulation. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDNelson Shoemaker_______________________ September 19,1961Armando Diez__________________________ September 19,1961GilbertMartinez________________________ September 19,1961Alfredo Collazo, Jr---------------------- September 19,1961Pursuant to Respondent's admission, we find that Respondent hasdiscriminated against the foregoing employees with regard to theirhire or tenure of employment, has thereby violated Section 8(a) (1)and (3) of the Act.C. The alleged violation of Section 8(a) (5)On September 18, the Union by telegram notified Respondent thatit represented a majority of Respondent's production workers anddrivers, and requested Respondent to recognize and bargain with it.The next day, September 19, Respondent replied that it had a "goodfaith doubt" as to Local 79's majority status, and that "in view of thisand other questions concerning propriety and determination of bar-gaining unit we suggest that you utilize the services of the NationalLabor Relations Board and allow the matter to proceed in the cus-tomary fashion." That same day, as found above, it discharged eightemployees because of their union activities, and then and thereafterproceeded to engage in numerous other independent violations of Sec-tion 8 (a) (1).Respondent has, at all times since, refused to bargainwith Local 79.The complaint alleges that the foregoing activity constitutes anunlawful refusal to bargain in violation of Section 8(a) (5).2Re-spondent denies this allegation, on grounds that the Union did notmake a proper request for bargaining; that the Union abandoned anysuch request by filing a representation petition on September 18; andlastly, that there is no evidence that Respondent's refusal to bargainwas in bad faith.We find no merit in Respondent's contentions.As for the Union'srequest of September 18, it explicitly sought recognition and bargain-ing.Although the unit finally consented to by Respondent on Oc-tober 3, 1961,3 referred to warehousemen and maintenance employees,as well as production workers and drivers, there is no evidence thatthe additional mention of these categories on that date substantiallychanged the unit as originally sought by Local 119.4 On the contrary,2 The complaint also alleges, and Respondent admits, that the following constitutes anappropriate unit for collective bargaining: All production and maintenance employees, in-cluding warehousemenand truckdrivers, at the Respondent's Tampa, Florida, plant, ex-cludingoffice clericals,salesmen,professional employees, guards, and all supervisors asdefined inthe Act. It is further alleged, and Respondent admits, that on and afterSeptember 13, 1961, Local 79 represented a majority of Respondent's employees in theaforesaidappropriate unit.3On that date, the parties executed a stipulation for certification upon consent election.However, forreasons discussed hereinafter,that electionwas not held.* See, e.g., Laabs,Inc.,128 NLRB 374;United Butchers Abattoir, Inc,123 NLRB946, 956. GALLOWAY MANUFACTURING CORPORATION409an examination of Local 79's representation petition, filed the same dayit requested recognition, reveals that warehousemen were even thendeemed a part of the production unit sought.'Apparently the "main-tenance employees" added in the October 3 stipulation referred to jani-tors,who had been excluded in the original petition.Under thesecircumstances, we do not consider the exclusion of janitors or main-tenance employees from the Union's original request to represent asubstantial defect or ambiguity in that request, and note in any eventthat the Union at all times material represented a majority of em-ployees in the unit found to be appropriate.'We find that, on Sep-tember 18, 1961, the Union made a valid request for bargaining in anappropriate unit.We do not agree with Respondent that, by filing a petition at thesame time itrequested recognition, the Union abandoned its demandfor bargaining. It is well established that a union's filing of a repre-sentation petition does not of itself suspend an employer's bargainingobligation, absent evidence of a good-faith doubt.'Contrary toRespondent's assertion, its bare claim of such good-faith doubt in thepresent case is hardly sufficient to counteract its obvious bad faithin simultaneously discharging a large number of union adherents,and in engaging in numerous other incidents of interrogation andthreats.Nor is it determinative that Respondent agreed to a consentelection on October 3.By that date, as found above, Respondent haddiscriminatorily discharged nine employees, and had seriously under-mined the Union's representative status by repeated threats and in-terrogation.On October 12, the Union withdrew its representationpetition and decided instead to file the instant unfair labor practicecharges.Only on that date, October 12, did Respondent submitan offer of reinstatement to the discriminatees.In our view, it is clear from Respondent's conduct that its refusalto recognize the Union and bargain with it on September 19 andthereafter was motivated, not by any good-faith doubt, but ratherby a desire to gain time to dissipate the Union's majority status andbargaining position.As such, Respondent's refusal to bargain was,and continues to be, in violation of Section 8(a) (1) and (5) of theAct, and we so find.'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connection with its operations as described in section I,S See,e g, Jack Gordon et al d/b/a Ivy Hill Lithographic Company,121 NLRB 831, 8350Cf.The C. L. Bailey Grocery Company,100 NLRB 576'tLaabs,Inc, supra;United Butchers Abattoir,Inc, supra.at p 957sGreenfield Components Corp,135 NLRB 479;Joy SalkMills,85 NLRB 1263, enfd185 F. 2d 732(C A D.C), cert. denied341 U S 914See alsoPhilamon Laboratories,131NLRB 80, enfd 298 F 2d176 (CA 2),cert. denied370 U S 919. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engaged in the unfair laborpractices detailed above, we shall order that it cease and desist there-from and take certain affirmative action designed to effectuate thepolicies of the Act.We have found,inter alia,that Respondent, on September 18 and19, 1961, discharged nine employees because of their union activitiesand membership. The parties have stipulated that all such employees,except Olga Hernandez, were offered reinstatement to their formeror substantially equivalent jobs on October 12, 1961.Therefore, asto these employees, except Hernandez, we shall order only that Re-spondent make them whole for any loss of earnings they may havesuffered as a result of Respondent's discrimination, from the date onwhich they were discharged until the date of Respondent's offer ofreinstatement.Backpay shall be computed in accordance with theBoard's usual backpay policies.'As to Olga Hernandez, we shall order that Respondent offer herreinstatement to her former or substantially equivalent position, with-out prejudice to her seniority or other rights and privileges previouslyenjoyed, and also make her whole for any loss of earnings suffered asa result of the discrimination against her, from September 18, 1961,to the date of Respondent's offer of reinstatement.Backpay shall becomputed in the manner set forth above.CONCLUSIONS OF LAW1.Teamsters, Chauffeurs and Helpers Local Union No. 79, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization as defined in Section 2(5)of the Act.2.By discriminatorily discharging certain named employees onSeptember 18 and 19, 1961, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (3) of the Act.3.All production and maintenance employees, including ware-housemen and truckdrivers, at the Respondent's Tampa, Florida,plant, excluding office clericals, salesmen, professional employees,guards, and all supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.SeeCro8BettLumber Go, 8NLRB 440;F.W. WoolworthCo, 90 NLRB 289. GALLOWAY MANUFACTURING CORPORATION4114.At all times since September 13, 1961, the above-named labororganization has been, and now is, the exclusive representative of allthe employees in the above appropriate unit for the purpose of col-lective bargaining within the meaning of Section 9(a) of the Act.5.By refusing to recognize and bargain with the Union on and afterSeptember 19, 1961, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (5) ofthe Act.6.By the aforesaid acts, and by otherwise interfering with, restrain-ing, and coercing its employees in the exercise of the rights guaranteedto them in Section 7 of the Act, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Galloway Manufacturing Corporation,Tampa, Florida, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Unlawfully interrogating its employees concerning their unionactivities, threatening them with reprisals if they join or choose Team-sters,Chauffeurs and Helpers Local Union No. 79, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, or inducing or assisting them to withdraw their supportof the Union or any other labor organization.(b)Discouraging membership in the above-mentioned Union orany other labor organization, by discharging employees or otherwisediscriminating against them with regard to hire or tenure of employ-ment or any term or condition of employment.(c)Refusing to recognize or bargain collectively with the above-mentioned Union with respect to rates of pay, wages, hours of employ-ment, or other terms and conditions of employment, as the exclusiverepresentative of all Respondent's employees in the following ap-propriate unit :All production and maintenance employees, including warehouse-men and truckdrivers, at the Respondent's Tampa, Florida, plant,excluding office clericals, salesmen, professional employees, guards,and all supervisors as defined in the Act.(d) In any other manner, interfering with, restraining, or coercingemployees in the exercise of their Section 7 rights.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act : 412DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)-Make Robert Chacon, Richardo E. Gonzalez, Paul H. Maine,Salvatore Protano, Nelson Shoemaker, Armando Diez, Gilbert Mar-tinez, and Alfredo Collazo, Jr., whole for any loss of earnings theymay have suffered as a result of Respondent's discrimination againstthem, from the date on which they were discharged until the date ofRespondent's offer of reinstatement.(b)Offer to Olga Hernandez reinstatement to her former or sub-stantially equivalent position, without prejudice to her seniority orother rights and privileges previously enjoyed, and make her wholefor any loss of earnings she may have suffered as a result of Respond-ent's discrimination against her, from September 18, 1961, to the dateof Respondent's offer of reinstatement.(c)Upon request, bargain collectively with Teamsters, Chauffeursand Helpers Local Union No. 79, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America as the ex-clusive bargaining representative in the above-described appropriateunit, and embody in a signed agreement any understanding reached.(d)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payrollrecords, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay dueunder the terms of this Order.(e)Post at its plant in Tampa, Florida, copies of the notice at-tached hereto marked "Appendix." 10Copies of said notice, to befurnished by the Regional Director for the Twelfth Region, shall,upon being duly signed by the Respondent's representative, be postedby it immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces,including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for the Twelfth Region, in writ-ing, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.1" In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that : GALLOWAY MANUFACTURING CORPORATION413WE WILL NOT unlawfully interrogate our employees concerningtheir union activities, threaten them with reprisals if they joinor choose Teamsters, Chauffeurs and Helpers Local Union No. 79,International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or induce or assist them to with-draw their support of the Union or any other labor organization.WE WILL NOT discourage membership in the above-mentionedUnion or any other labor organization by discharging our em-ployees or otherwise discriminating against them with regard tohire or tenure of employment or any term or condition ofemployment.WE WILL NOT refuse to recognize or bargain collectively withthe above-mentioned Union with respect to rates of pay, wages,hours of employment, or other terms and conditions of employ-ment, as the exclusive representative of all our employees in thefollowing appropriate unit :All production and maintenance employees, including ware-housemen and truckdrivers, at our Tampa, Florida, plant,excluding office clericals, salesmen, professional employees,guards, and all supervisors as defined in the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of their right to self-organization, to join or assist Teamsters, Chauffeurs and HelpersLocal Union No. 79, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, or any otherlabor organization, to baragin collectively through representa-tives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities.WE WILL make whole the following employees for any loss ofearnings they may have suffered as a result of our discriminationagainst them, from the date on which they were discharged untilthe date of Respondent's offer of reinstatement.Robert ChaconNelson ShoemakerRichardo E. GonzalezArmando DiezPaul H. MaineGilbertMartinezSalvatore ProtanoAlfredo Collazo, Jr.WE WILL offer to Olga Hernandez reinstatement to her formeror substantially equivalent position, without prejudice to herseniority or other rights and privileges previously enjoyed, andmake her whole for any loss of earnings she may have suffered asa result of our discrimination against her, from September 18,1961, to the date of our offer of reinstatement. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL, upon request, bargain collectively with Teamsters,Chauffeurs and Helpers Local Union No. 79, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America as the exclusive representative in the above-described appropriate unit, and embody in a signed agreementany understanding reached.All our employees are free to become, to remain, or to refrain frombecoming or remaining members of Teamsters, Chauffeurs and Help-ersLocal Union No. 79, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, or any otherlabor organization.GALLOWAY MANUFACTURING CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, Ross Building, 112 East Cass Street, Tampa, Florida, Tele-phone Number 223-4623, if they have any question concerning thisnotice or compliance with its provisions.Retail Store Employees Union,Local 400, Retail Clerks Inter-national Association,AFL-CIO;Meat Cutters Union Local 555,Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIOandJumbo Food Stores,Inc.Case No.5-CP-s.March 20, 1962DECISION AND ORDEROn April 20, 1960,Trial Examiner Thomas F. Maher issued hisIntermediate Report inthe above-entitled proceeding,finding that theRespondent Unions had engaged in the unfair labor practices allegedin the complaint and recommending that they cease and desist there-from and take certain affirmative action,as set forth in the Intermedi-ate Report attached hereto.Thereafter,the Unions and the GeneralCounsel filed exceptions to the Intermediate Report and briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report,the exceptions and briefs,and the entire record in the case,and finds merit in the Unions' exceptions.Accordingly,the Board136 NLRB No. 24.